Order entered November 13, 2012




                                           In The
                                  Court of Ri3peaf5
                         jfiftb Oifitrict of Texas; at        affa55
                                    No. 05-12-00465-CV

                 PEGASUS TRANSPORATION GROUP INC., Appellant

                                             V.

                        CSX TRANSPORTATION INC., Appellee

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-11-02008

                                         ORDER
       The Court has before it non-resident attorney Eric C. Palombo's November 8, 2012

motion for admission pro hac vice and resident practicing attorney Henry S. Wehrmann's

November 8, 2012 motion in support of Mr. Palombo's motion. The Court GRANTS the

motions and ADMITS Mr. Palombo to practice pro hac vice in this case.

                                                                              •



                                                    MOLLY F        IS
                                                    JUSTICE